—In two related actions to recover damages for personal injuries, Carmen Gonzalez, a plaintiff in Action No. 2, appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated June 2, 1997, which granted the motion of the defendant Josephine S. Niddrie and the cross motion of the defendants Jose Gonzalez-Amaya and Luis A. Gonzalez for summary judgment dismissing the complaint in Action No. 2 insofar as asserted by her on the ground that she did not sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with one bill of costs payable by the respondents appearing separately and filing separate briefs, and the motion and cross motion are denied.
Contrary to the conclusion reached by the Supreme Court, the affidavit of the appellant’s chiropractor submitted in opposition to the defendants’ motion and cross motion was in admissible form. The affidavit incorporated the findings contained in the chiropractor’s medical report which specified *451the degree of limitation in the range of motion of the appellant’s cervical and lumbar spine based on identified objective testing. This evidence was sufficient to raise a triable issue of fact as to whether the appellant sustained a serious injury (see, Steuer v DiDonna, 233 AD2d 494; Rut v Grigonis, 214 AD2d 721). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.